UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Re:For the period ended March 25, 2008 COMMISSION FILE NUMBER: 000-22216 Suite 1710 - 650 West Georgia Street Vancouver, British Columbia Canada V6B 4N9 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-For Form 40-F Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨ Noþ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 13g3-2(b) under the Securities Exchange Act of 1934. Yes ¨ No þ If ‘Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): PRESS RELEASE FINAL PHASE 2 UNDERGROUND DRILLING RESULTS AT PRAIRIE CREEK MINE: FURTHER VEIN AND STOCKWORK MINERALIZATION INTERSECTED Vancouver – March 19, 2008 - Canadian Zinc Corporation (“TSX-CZN; OTCBB-CZICF”) is pleased to report drill assay results from underground drilling on the 50900N section which is the final part of the Phase 2 underground diamond drill program completed late in 2007 from the recently established decline tunnel at the Company’s 100% owned Prairie Creek lead/zinc/silver mine in the Northwest Territories. Assay results have now been received for the last ring of four drill holes completed on Section 50900N. This section was partially drilled during the earlier Phase 1 program.The results of two partially completed drill holes were previously reported in a press release dated June 4, 2007 and are again reported in this release.All four recently drilled holes on this section intersected the Main Vein mineralization and in addition the four new drill holes reported intercepts of Stockwork-type base metal mineralization. Vein Mineralization The Main Vein mineralization, which presently forms the majority of the defined National Instrument 43-101 mineral resource at Prairie Creek, was intercepted in all four of the recently drilled holes at approximately the anticipated vein locations projected and reported good grades and widths. Drillhole PCU-07-049 reported the highest vein grades at 28.02% Pb, 6.31% Zn, 283 gpt Ag and 0.3% Cu across an estimated true width of 3.0 metres. Drillhole PCU-07-048 reported the widest vein intercept with an estimated true width of 6.02 metres grading 6.7% Pb, 7.04% Zn, 81 gpt Ag and 0.1% Cu.The results of this section continue to demonstrate the high grade nature and continuity of the vein. Stockwork Mineralization In addition to the Vein intercepts all four new drillholes also intersected Stockwork Mineralization which has previously been described in a news release, dated February 8, 2008, as a style of mineralization characterized by a series of variable, high grade, narrow, base metal bearing tensional-type veinlets.These sub-vertical veinlets of the Stockwork Zone were intersected on both sides of the Main Vein but mostly occur within the footwall of the Main Vein.It is not yet understood exactly how these veinlets relate to the Main Vein or how they correlate with each other hence true thicknesses have not been estimated at this time.Most core intercepts are at shallow angles to the veins. Significant core lengths of 6.75 metres grading 5.88% Pb, 11.10% Zn, 152 gpt Ag in drillhole PCU-07-048 and 10.99 metres grading 5.57% Pb, 5.83% Zn, 65 gpt Ag in drillhole
